Exhibit 10.10
 
SECOND AMENDMENT TO SENIOR SECURED PROMISSORY NOTE
 
(SECOND TRANCHE)
 
THIS SECOND AMENDMENT TO THE SENIOR SECURED PROMISSORY NOTE (the “Amendment”) is
executed as of this 29th day of May, 2012 (“Effective Date”) by and between
BLAST ENERGY SERVICES, INC., a Texas corporation (“Company”), and CENTURION
CREDIT FUNDING LLC, a Delaware limited liability company (the “Centurion”). All
capitalized terms used but not otherwise defined herein have the respective
meanings given them in the Promissory Note.
 
W I T N E S S E T H
 
WHEREAS, the Company and Centurion entered into that certain Senior Secured
Promissory Note (Second Tranche) (the “Promissory Note”), pursuant to the Note
Purchase Agreement, dated February 24, 2011 (the “Note Purchase Agreement”),
together with the Transaction Documents referenced in the Note Purchase
Agreement and defined therein, including the First and Second Tranche Promissory
Note, the Royalty Payment Agreement, the Mortgages, the Security Agreement,
Warrant Agreement (including the first and second amendments (the “Warrant
Agreement”), and Intercreditor Agreement, and the Guarantee.
 
WHEREAS, the Company and Centurion entered into that certain First Amendment to
the Senior Secured Promissory Note (Second Tranche) (the “First Amendment”) on
January 13, 2012,
 
WHEREAS, the parties propose to enter into this Second Amendment of the
Promissory Note (Second Tranche) and a Third Amendment to the Warrant Agreement
and First Amendment to the Warrant Agreement, all of even date herewith, on the
terms and for the consideration set forth herein;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
1.           Amendments to the Promissory Note.  Effective immediately, the last
sentence of the second paragraph of the Promissory Note shall be amended and
restated to read in its entirety as follows:
 
"The outstanding principal balance of this Note shall be due and payable on the
earlier of (i) thirty (30) days after the termination of the Merger Agreement,
if the Merger Agreement is terminated before June 1, 2012, (ii) August 1, 2012,
or (iii) the date all obligations and indebtedness hereunder are accelerated in
accordance with Section 2.2 hereof (the "Maturity Date").”
 
 
 

--------------------------------------------------------------------------------

 
2.           Representations and Warranties.
 
 
 
a.
The Company has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Amendment shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

 
 
 
b.
Centurion has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by Centurion and the consummation by
it of the transactions contemplated hereby have been duly and validly authorized
by all necessary corporate action, no further consent or authorization of
Centurion, its Board of Directors, stockholders or any other third party is
required.  When executed and delivered by Centurion, this Amendment shall
constitute a valid and binding obligation of Centurion enforceable against
Centurion in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 
3.           Limited Effect.  Except as amended hereby, the Promissory Note
shall remain in full force and effect, and the valid and binding obligation of
the parties thereto.
 
4.           Expenses.  Each party shall pay its own fees, costs and expenses
incurred in connection with this Amendment.
 
5.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York (without giving effect to
conflicts of law principles) as to all matters, including validity,
construction, effect, performance and remedies of and under this Amendment.
 
6.           Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person; provided however that PEDCO shall be a deemed to be a
third party beneficiary to all of the Company's rights and remedies hereunder.
 
 
 

--------------------------------------------------------------------------------

 
7.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto, have caused this First Amendment to
Promissory Note to be duly executed and delivered as of the date first written
above.
 


 
BLAST ENERGY SERVICES, INC.
CENTURION CREDIT FUNDING LLC
       
By: /s/ John MacDonald
By: /s/ David Steinberg
Name: John MacDonald   
Name: David Steinberg
Title: CFO
Title: Authorized Signatory



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

